DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 and 33-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Fault Detection in Nuclear Power Plants Components by a Combination of Statistical Methods”, Di Maio et al. (referred hereafter Di Maio et al.).
Referring to claim 21, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), the system comprising:
a data collector (e.g., signal 1, signal 2, ... , signal N - Figure 2) including a plurality of sensors, each outputting a respective detection signal (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7);
a data storage (Figures 1 & 2) structured to store a collector route template (Figure 2) for the plurality of sensors (e.g., temperature, rotating speed, water mass flow rate - page 835, 2nd col., last para.), e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7); and
a data acquisition and analysis circuit structured to receive detection signals from the plurality of sensors via the plurality of input channels, wherein each of the detection signals has a corresponding detection value (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7), and to evaluate the plurality of detection values with respect to a rule to sense a change in an operational mode of an industrial environment (e.g., artificial neural network (ANN)/genetic algorithm (GA) - page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2; pages 836-837, A. The SPRT Method section; Figure 3); 
wherein the sensed change is based on at least one of a failure condition of the industrial environment (e.g., abnormal conditions/faults), a performance condition of the industrial environment (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants' (NPPs ') availability.  The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms.” - pages 834-835, Introduction section; Figures 1 & 2), a power condition of the industrial environment, a temperature condition of the industrial environment, or a vibration condition of the industrial environment (e.g., “Two different approaches to grouping can be implemented: filter, and wrapper. The former bases the grouping on characteristics a priori judged to be favorable for condition monitoring, e.g., physical and functional homogeneity (i.e., groups are made only by temperature signals, or only by pressure signals), irrespective of the signal reconstruction modeling technique used [24 ], [27].” - page 834, Introduction: 5th para.); and
wherein the data collector is configured to modify the sensor collection routine based on the sensed change in the operational mode by changing at least one of:
pages 838-843, C. SPRT Parameters Setting section; Figures 7-9), or
(b) a collection timing of the detection signals from the one or more of the plurality of input channels (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7).

As to claim 22, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the system is deployed in part locally on the data collector and in part on an information technology infrastructure component apart and remote from the data collector (e.g., nuclear power plants - Abstract) (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7). 
Referring to claim 23, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein each of the plurality of sensors is located in the industrial environment and senses a corresponding parameter (e.g., “Two different approaches to grouping can be implemented: filter, and wrapper. The former bases the grouping on characteristics a priori judged to be favorable for condition monitoring, e.g., physical and functional homogeneity (i.e., groups are made only by temperature signals, or only by pressure signals), irrespective of the signal reconstruction modeling technique used [24 ], [27].” - page 834, Introduction: 5th para./e.g. “Group 1 has 30 signals related to the different temperatures measured in different parts of the RCP (e.g., seals, and hydraulic and engine components), - Group 2 has 4 signals measuring the rotating speed of the engine components of the RCP, - Group 3 has 3 signals measuring the water mass flow rate inside the RCP, - Group 4 has 5 signals measuring the water mass flow rate coming from the first seal of the RCP, and - Group 5 has 4 signals measuring the water mass flow rate flowing to the first seal of the RCP.” - page 835, 2nd col., last para.).
As to claim 24, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the rule is based on an operational state of a machine with respect to which the plurality of sensors provides information (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants' (NPPs ') availability.  The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms.” - pages 834-835, Introduction section; Figures 1 & 2). 
Referring to claim 25, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the rule is based on an anticipated state of a machine with respect to which the plurality of sensors provides information (e.g. “Group 1 has 30 signals related to the different temperatures measured in different parts of the RCP (e.g., seals, and hydraulic and engine components), - Group 2 has 4 signals measuring the rotating speed of the engine components of the RCP, - Group 3 has 3 signals measuring the water mass flow rate inside the RCP, - Group 4 has 5 signals measuring the water mass flow rate coming from the first seal of the RCP, and - Group 5 has 4 signals measuring the water mass flow rate flowing to the first seal of the RCP.” - page 835, 2nd col., last para.). 

As to claim 26, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the rule is based on a detected fault condition of a machine with respect to which the plurality of sensors provides information (pages 836-837, A. The SPRT Method section; Figure 3). 
Referring to claim 27, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the evaluation of the plurality of detected values is based on the operational mode (page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2; pages 836-837, A. The SPRT Method section; Figure 3) and operational mode routing collection schemes (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7). 
As to claim 28, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the operational mode is at least one of a normal operational mode (pages 836-837, A. The SPRT Method section; Figure 3), a peak operational mode, an idle operational mode, a maintenance operational mode, or a power savings operational mode. 
Figures 1 & 2), wherein the data collector modifies the sensor collection routine because the data acquisition and analysis circuit determines a change in operational modes (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants' (NPPs ') availability.  The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms.” - pages 834-835, Introduction section; Figures 1 & 2; pages 836-837, A. The SPRT Method section; Figure 3). 
As to claim 30, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the change in operational modes comprises a change to at least one of an accelerated maintenance mode, a failure mode, an analysis mode, a power-savings mode, or a high-performance mode (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants' (NPPs ') availability.  The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms.” - pages 834-835, Introduction section; Figures 1 & 2; pages 836-837, A. The SPRT Method section; Figure 3).
Referring to claim 33, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the evaluation of the plurality of detection values with respect to the rule is based on a collection routine with respect to a collection parameter (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants' (NPPs ') availability.  The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms.” - pages 834-835, Introduction section; Figures 1 & 2; pages 836-837, A. The SPRT Method section; Figure 3).
As to claim 34, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the collection parameter is at least one of a network availability, a sensor availability, or a time-based collection routine (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7).
Referring to claim 35, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the collection routine collects sensor data on a schedule (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7).
As to claim 36, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the collection routine analysis evaluates sensor data over time (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7).
Referring to claim 37, Di Maio et al. disclose a monitoring system for data collection in an industrial environment (Figures 1 & 2), the system comprising:
a data collector (e.g., signal 1, signal 2, ... , signal N - Figure 2) communicatively coupled to a plurality of input channels and to a network infrastructure (e.g., nuclear power plants - Abstract), wherein the data collector collects data from the plurality of input channels based on a selected sensor collection routine, and wherein the data collector includes a plurality of sensors each outputting a respective detection signal (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7);
a data storage (Figures 1 & 2) structured to store a collector route template (Figure 2) for the plurality of sensors (e.g., temperature, rotating speed, water mass flow rate - page 835, 2nd col., last para.) and collected data that correspond to the plurality of input channels, wherein the collector route template comprises a sensor collection routines for defining how the plurality of sensors are coupled to a plurality of input channels, and wherein each sensor collection routine comprises a e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7); and
a data acquisition and analysis circuit structured to receive detection signals via the plurality of input channels from the collection data, wherein each of the detection signals has a corresponding detection value (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7), and to interpret and evaluate the plurality of detection values with respect to a rule to sense a change in an operational mode of an industrial environment, wherein each of the plurality of detection values corresponds to at least one of the plurality of input channels (e.g., artificial neural network (ANN)/genetic algorithm (GA) - page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2; pages 836-837, A. The SPRT Method section; Figure 3); 
wherein the sensed change is based on at least one of a failure condition of the industrial environment (e.g., abnormal conditions/faults), a performance condition of the industrial environment (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants' (NPPs ') availability.  The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms.” - pages 834-835, Introduction section; Figures 1 & 2), a power condition of the industrial environment, a temperature condition of the industrial environment, or a vibration condition of the industrial environment (e.g., “Two different approaches to grouping can be implemented: filter, and wrapper. The former bases the grouping on characteristics a priori judged to be favorable for condition monitoring, e.g., physical and functional homogeneity (i.e., groups are made only by temperature signals, or only by pressure signals), irrespective of the signal reconstruction modeling technique used [24 ], [27].” - page 834, Introduction: 5th para.); 
wherein the data acquition and analysis circuit is structured to analyze the collected data and determine an aggregate rate of data being collected from the plurality of input channels (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7), and if the aggregate rate exceeds a throughput parameter of the network infrastructure, then the data acquisition and analysis circuit selects an alternate sensor collection routine to reduce an amount data collected (e.g., reconstruction model/technique – Figure 1; page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2; pages 836-837, A. The SPRT Method section; Figure 3); and 
wherein the data collector is configured to modify the sensor collection routine based on the sensed change in the operational mode by changing at least one of:

(a) one or more of the plurality of input channels through which the data acquisition and analysis circuit receives the detection signals (pages 838-843, C. SPRT Parameters Setting section; Figures 7-9), or
(b) a collection timing of the detection signals from the one or more of the plurality of input channels (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7).
As to claim 38, Di Maio et al. disclose a monitoring system for data collection in an industrial environment (Figures 1 & 2), wherein the selected alternate sensor collection routine comprises an alternate routing configuration to reduce the amount of data being collected (e.g., reconstruction model/technique – Figure 1; page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2; pages 836-837, A. The SPRT Method section; Figure 3). 
Referring to claim 39, Di Maio et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), the method comprising:
a data collector (e.g., signal 1, signal 2, ... , signal N - Figure 2) collecting data from a plurality of input channels based on a selected sensor collection routine, and wherein the data collector includes a plurality of sensors each outputting a respective detection signal (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7);
a data storage (Figures 1 & 2) storing a collector route template (Figure 2) for the plurality of sensors (e.g., temperature, rotating speed, water mass flow rate - page 835, 2nd col., last para.) and collected data that correspond to the plurality of input channels, wherein the collector route template comprises a sensor collection routines for defining how the plurality of sensors are coupled to a plurality of input channels, and wherein each sensor collection routine comprises a different routing configuration (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7); and
a data acquisition and analysis circuit receiving detection signals via the plurality of input channels from the collection data, wherein each of the detection signals has a corresponding detection value (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7); and
the data acquisition and analysis circuit interpreting and evaluating the plurality of detection values with respect to a rule to sense a change in an operational mode of an industrial environment, wherein each of the plurality of detection values corresponds to at least one of the plurality of input channels (e.g., artificial neural network (ANN)/genetic algorithm (GA) - page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2; pages 836-837, A. The SPRT Method section; Figure 3), 
wherein the sensed change is based on at least one of a failure condition of the industrial environment (e.g., abnormal conditions/faults), a performance condition of the industrial environment (e.g., “we present a research work aimed at developing a fault detection strategy with the capability of controlling fault misclassification probabilities, i.e., balancing false and missed alarms, for improving Nuclear Power Plants' (NPPs ') availability.  The novelty of the fault detection strategy lies in the combination of a signal grouping technique, a signal reconstruction modeling technique, and a statistical method for determining the signal deviation level for fault alarms.” - pages 834-835, Introduction section; Figures 1 & 2), a power condition of the industrial environment, a temperature condition of the industrial environment, or a vibration condition of the industrial environment (e.g., “Two different approaches to grouping can be implemented: filter, and wrapper. The former bases the grouping on characteristics a priori judged to be favorable for condition monitoring, e.g., physical and functional homogeneity (i.e., groups are made only by temperature signals, or only by pressure signals), irrespective of the signal reconstruction modeling technique used [24 ], [27].” - page 834, Introduction: 5th para.); 
wherein the data acquisition and analysis circuit is configured to analyze the collected data and determine an aggregate rate of data being collected from the plurality of input channels (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7), and if the aggregate rate exceeds a throughput parameter of the network infrastructure, then the data acquisition and analysis circuit selects an alternate sensor collection routine to reduce an amount data collected (e.g., reconstruction model/technique – Figure 1; page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2; pages 836-837, A. The SPRT Method section; Figure 3); and 
wherein the data collector is configured to modify the sensor collection routine based on the sensed change in the operational mode by changing at least one of:

(a) one or more of the plurality of input channels through which the data acquisition and analysis circuit receives the detection signals (pages 838-843, C. SPRT Parameters Setting section; Figures 7-9), or
(b) a collection timing of the detection signals from the one or more of the plurality of input channels (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period          of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7).
Abstract), wherein to reduce the amount of data being collected, the selected sensor collection routine is switched to a second collection routine or a channel of the data collector is deactivated (e.g., reconstruction model/technique – Figure 1; page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2; pages 836-837, A. The SPRT Method section; Figure 3).
Referring to claim 41, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the industrial environment includes a machine comprising at least one of a fan, a motor, a conveyor, an assembly line, a generator, or a turbine (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7/ e.g. “Group 1 has 30 signals related to the different temperatures measured in different parts of the RCP (e.g., seals, and hydraulic and engine components), - Group 2 has 4 signals measuring the rotating speed of the engine components of the RCP, - Group 3 has 3 signals measuring the water mass flow rate inside the RCP, - Group 4 has 5 signals measuring the water mass flow rate coming from the first seal of the RCP, and - Group 5 has 4 signals measuring the water mass flow rate flowing to the first seal of the RCP.” - page 835, 2nd col., last para.), and the data acquition and analysis circuit is structured to evaluate the plurality of detection values with respect to the rule to sense the change in the operational mode of the machine (page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2; pages 836-837, A. The SPRT Method section; Figure 3).
As to claim 42, Di Maio et al. disclose a monitoring system for data collection (Figures 1 & 2), wherein the data collector is configured to modify the sensor collection routine by changing the collection timing of the detection signals from one or more of the plurality of input channels, wherein the collection timing includes at least one of: a sampling rate of the one or more of the plurality of input channels (e.g., “'The case study considers signals used to monitor the RCPs (reactor coolant  pump) of a typical PWR (pressurized water reactor). The signal values have been measured every hour for a period          of 11 consecutive months on four RCPs, each one on a different line of the primary circuit of the NPP (nuclear power plant.)” - page 835, The Case Study: lines 1-11; Figures 4 & 7), or a burst sampling of the one or more of the plurality of input channels (pages 837-838, B. SPRT Application to the case of RCP of a PWR section).
Figures 1 & 2), wherein the data collector is configured to modify the sensor collection routine by changing the plurality of input channels to a first input channel of the plurality of input channels and a group of input channels of the plurality of input channels that are related to the first input channels (page 835, The Hybrid Approach for Signal Grouping, With AAKR Modelling for Signal Reconstruction section; Figure 2; pages 836-837, A. The SPRT Method section; Figure 3). 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 21-30 and 33-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864